Filed 5/5/15 P. v. Vance CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B258471

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA420735)
         v.

VINCENT VANCE,

         Defendant and Appellant.



THE COURT:*

         Appellant Vincent Vance was charged with sale of a controlled substance (Health
& Saf. Code, § 11352, subd. (a); count I) and possession for sale of a controlled
substance (cocaine) (Health & Saf. Code, § 11351.5; count II). It was also alleged that
appellant suffered two prior narcotic sale convictions, pursuant to Health & Safety Code
section 11370.2, subdivision (a).
         Appellant pleaded not guilty and denied all allegations.
         After a six-day trial, the jury found appellant guilty on count I and not guilty on
count II. The jury did find him guilty of the lesser included offense of simple possession




*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
of a controlled substance, a felony violation of Health & Safety Code section 11350,
subdivision (a).
         The trial court denied probation and imposed the midterm sentence of four years
in state prison on count I and the midterm sentence of two years on count II, with the
sentences to run concurrently. Appellant was awarded custody credits and was ordered to
pay certain fines and restitution.
         Appellant timely filed a notice of appeal.
         Counsel was appointed to represent appellant in connection with this appeal.
After examination of the record, counsel filed an “Opening Brief” in which no arguable
issues were raised. On February 9, 2015, we advised appellant that he had 30 days within
which to personally submit any contentions or issues for us to consider.
         On February 23, 2015, we received a hand-written letter from appellant, arguing
that he received ineffective assistance of counsel in the trial court because he has mental
health issues that were not raised until sentencing and his attorney did not attempt to “get
[him] in a mental health court.” Absent record citations or evidence to support
appellant’s representations, appellant’s claim of ineffective assistance of counsel must be
raised in a habeas corpus proceeding. (See People v. Mendoza Tello (1997) 15 Cal. 4th
264, 266–267.)
         We have examined the entire record and are satisfied that appellant’s appellate
counsel has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 441 (Wende).) We see no indication of any
error.
         In the opening brief, appellate counsel requests that we independently review the
sealed transcripts of two in camera hearings in which the trial court considered whether it
would permit cross-examination of a police officer about the radio transmitter he was
wearing at the time of appellant’s arrest. Counsel writes: “Due to the closed nature of
the in camera hearing and the privileged or confidential nature of any records produced
and reviewed, appellant cannot determine whether the court followed proper procedure or
abused its discretion.” We have reviewed the sealed transcripts and conclude that proper

                                               2
procedures were followed. (See, e.g., In re Marcos B. (2013) 214 Cal. App. 4th 299, 308–
313.)
        Appellant has, by virtue of counsel’s compliance with the Wende procedure and
our review of the record, received adequate and effective appellate review of the
judgment and sentence entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 123–124.)
        The judgment and resentencing order are affirmed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3